Citation Nr: 1046246	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988 
and from February 2003 to May 2004.  He also had periods of 
active duty for training (ACDUTRA) from March 15 to May 15, 2002 
and from February 5 to February 15, 2003.  He participated in 
Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In 
that decision, the RO denied entitlement to service connection 
for hypothyroidism and right inguinal hernia.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The Veteran had also perfected an appeal with regard to the issue 
of entitlement to service connection for a lower back disability.  
In January 2010, the RO granted service connection for 
degenerative disc disease and osteoarthritis of the thoracic 
spine, and thereby resolved the appeal as to that issue.

The issue of entitlement to service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for a right 
inguinal hernia is discussed in the REMAND section of this 
decision and is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.


FINDING OF FACT

1.  The Veteran's current hypothyroidism had its onset in 
service.

2.  The Veteran had right lower groin symptoms in service and 
there is post-service continuity of symptomatology demonstrating 
a nexus between the Veteran's current right inguinal hernia and 
the in-service symptomatology.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism are 
met.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2010). 

2.  The criteria for service connection for right inguinal hernia 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for 
hypothyroidism and right inguinal hernia, the claims are 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  In other words, service connection is 
available for disease or injuries incurred in or aggravated by 
ACDUTRA.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hypothyroidism

The Veteran's medical records, including an April 2010 VA 
examination report, reveal that he has been diagnosed as having 
hypothyroidism.  Therefore, a current disability has been 
demonstrated.

A service treatment record dated April 16, 2002 indicates that 
the Veteran was diagnosed as having hypothyroidism.  His service 
treatment records further reflect that on numerous occasions in 
2002, 2003, and 2004 he was diagnosed as having hypothyroidism 
and was treated with Synthroid.

A March 2006 VA examination report indicates that the Veteran 
reported that he was diagnosed as having hypothyroidism in 2002 
and that the disability was controlled with medication 
(Synthroid) since that time.  A diagnosis of hypothyroidism was 
provided.

An April 2010 VA examination report reveals that laboratory 
findings indicated abnormal thyroid function on April 14, 2002 
and that he was prescribed Synthroid the following day.  He was 
diagnosed as having hypothyroidism on April 16, 2002.

The evidence reflects that the Veteran has current hypothyroidism 
and that he was first diagnosed as having that disability during 
a period of ACDUTRA in April 2002.  Based on this evidence and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for hypothyroidism 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 
3.303.

Right Inguinal Hernia

The Veteran's VA treatment records reveal that after his first 
period of active duty, but prior to his period of ACDUTRA, he was 
treated in October 1991 for a 2 day history of sharp groin pain.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

There is no entrance examination of record for the period of 
active duty service from February 2003 to May 2004.  Therefore, 
the presumption of soundness does not apply.  Smith v. Shinseki, 
24 Vet. App. 40, 45 (2010).  

While the evidence of groin pain prior to his May 2004 entrance 
into active service provides evidence of possible pre-existing 
hernia symptoms, the Veteran has reported that he did not begin 
experiencing hernia symptoms while serving in Kuwait in February 
2004, and as discussed below, a VA examiner has provided an 
opinion that the pre-existing pain was unrelated to the hernia 
symptoms identified in 2004.

The Veteran's VA medical records, including the April 2010 VA 
examination report, reveal that he has been diagnosed as having 
right inguinal hernia.  Therefore, a current disability has been 
demonstrated.

There is also evidence of in-service hernia symptoms and of a 
continuity of symptomatology.  The Veteran's service treatment 
records indicate that he was treated for a one week history of 
groin pain in May 2002.  Furthermore, the Veteran has reported on 
several occasions, that he experienced severe groin pain in 
February 2004 while carrying his gear for inspection while 
serving in Kuwait.

The Veteran is competent to report in-service hernia symptoms. 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1337.  
Furthermore, there is no evidence to contradict his reports and 
the Board concludes that his reports are also credible.  
Therefore, resolving all doubt in the Veteran's favor, the 
existence of in-service hernia symptoms in February 2004 is 
conceded.  38 U.S.C.A. § 5107(b).

The Veteran's private treatment records from Correctional Medical 
Services dated in October 2004 indicate that he reported lower 
right abdominal pain which occurred after prolonged walking and 
during bowel movements.

VA treatment records dated from May 2005 to February 2006 and his 
July 2005 statement reveal that he reported a right inguinal 
mass/knot which appeared in 2004 and was associated with pain and 
swelling of the right inguinal region.  Examinations revealed a 
right inguinal hernia which was non-tender and easily reduced.  
He underwent a hernia repair with prolene mesh system replacement 
in June 2005, but continued to experience swelling and right 
groin pain after the surgery.  Diagnoses of right inguinal 
hernia, right inguinal pain with neuropathic component, and 
status post right inguinal hernia repair were provided.

A March 2006 VA examination report indicates that the Veteran 
reported that he began to experience abdominal pain in service in 
2004 while carrying a heavy object and that he was diagnosed as 
having a right inguinal hernia in May 2005.  Ever since the June 
2005 surgical repair, he experienced constant groin pain which 
was 5/10 in intensity when aggravated and was dull in nature.  
The pain lasted a few seconds and was alleviated when the Veteran 
changed positions.  The pain was aggravated by prolonged sitting, 
lying down, straining to have a bowel movement, going up stairs, 
and lifting.

Examination revealed a scar in the inguinal area secondary to 
hernia repair surgery.  The scar was mildly tender to palpation, 
erythematous, smooth, and without adhesions or keloid.  The 
Veteran was diagnosed as having right inguinal hernia.

VA treatment records dated from April 2006 to June 2007 indicate 
that he continued to experience groin pain which was controlled 
with medication.

The April 2010 VA examination report indicates that the Veteran 
again reported that he began to experience right groin pain as 
early as 2003/2004 while carrying heavy duffle bags in Kuwait.  
After returning from Kuwait, he served a 1 year jail sentence, 
during which time he continued to experience right groin pain.  
Despite a June 2005 hernia repair, he continued to experience 
occasional right groin "shocking" pain with prolonged walking.

The examiners who conducted the March 2006 and April 2010 VA 
examinations provided opinions as to the etiology of the 
Veteran's current right inguinal hernia.  The March 2006 VA 
examination report includes an opinion that it was unlikely that 
the Veteran's right inguinal hernia originated in service.  This 
opinion was based upon the fact that his service treatment 
records revealed treatment for back pain, but did not include any 
evidence of treatment for groin/abdominal pain in 2004.

The physician who conducted the April 2010 VA examination opined 
that the Veteran's current right inguinal hernia  was not likely 
("less likely as not"/"less than 50/50 probability") caused by 
or a result of his groin pain in May 2002.  This opinion was 
based on the fact that the Veteran's May 2002 report of groin 
pain was not specifically that of a hernia and his service 
treatment records did not note whether the pain was on the right 
or left side of the groin.  There were no other subsequent 
reports of groin pain after the May 2002 complaint until the 
Veteran's report of hernia in 2004 while serving in Kuwait.  
Although it was very difficult to ascertain the actual origin of 
a hernia because they were likely present before clinical 
presentation (i.e. pain and/or bulge), the examiner concluded 
that the Veteran's current right inguinal hernia was not likely 
("less likely as not") caused by, the result of, or related to 
the isolated, nonspecific complaint of groin pain in May 2002.

The March 2006 opinion is entitled to little probative weight 
because the examiner, without explanation, disregarded the 
Veteran's reports of groin pain in 2004 and based the opinion 
entirely on the absence of evidence in his service treatment 
records of treatment for groin pain in 2004.  A medical opinion 
based solely on the absence of documentation in the record is 
inadequate and a medical opinion is inadequate if it does not 
take into account the Veteran's reports of symptoms and history 
(even if recorded in the course of the examination).  Dalton v. 
Peake, 21 Vet. App. 23 (2007).  

The April 2010 opinion is also entitled to minimal probative 
weight because while the examiner acknowledged the Veteran's 
report of groin pain while serving in Kuwait in 2004, the opinion 
only addressed whether a relationship existed between his current 
hernia and the report of groin pain in 2002.  The examiner did 
not provide an opinion as to the relationship between the current 
hernia and the Veteran's reported groin pain in 2004.  An 
adequate medical opinion must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008)

The Veteran is competent to report the symptoms of his right 
inguinal hernia disability, such as groin pain, as well as a 
continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  Furthermore, his reports are 
consistent with the evidence of record and there is nothing to 
contradict them.  Therefore, the Board finds that his reports are 
also credible.  As the weight of the evidence reflects that he 
experienced hernia symptoms in service, he has been diagnosed as 
having current right inguinal hernia, and there is evidence of a 
continuity of symptomatology since service, the criteria for 
service connection for the currently diagnosed right inguinal 
hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hypothyroidism is granted.

Entitlement to service connection for right inguinal hernia is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


